        Case 1:20-cr-00135-JMF Document 156 Filed 06/26/20 Page 1 of 3




                                         June 25, 2020



By ECF
Honorable Jesse M. Furman
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

      Re: United States v. Michael Delaguila, 20 Cr. 135 (JMF)

Your Honor:

       I write pursuant to the Court’s instructions at the June 11, 2020 telephone
conference to provide a status update on progress with the Essex County Correctional
Facility (“ECCF”). As described below, I was able to enter the jail last week and ECCF
promises to make accommodations to address concerns I raised in my application.
Because several of ECCF’s promises remain works in progress, I request that this
application remain open for at least 30 days to ensure that ECCF continues to comply
with its promises and obligations. The government consents to this request.

       Videoconferences. The government informs me that ECCF is establishing a direct
video link with the Daniel Patrick Moynihan United States Courthouse in Manhattan, and
Ed Friedland in the District Executive’s office has assigned someone to help set this up.
To date, the video link remains a work in progress. I am not aware of an estimate as to
when this video link will become operational.

        Jail Visits. Shortly before the June 11 conference, the government informed me
that ECCF will permit face-to-face “window visits” with my client and ECCF represented
to the Court that it no longer requires lawyers to use a shared, oral thermometer in the
lobby. True to its word, ECCF allowed me to visit my client last week through a glass
window. Unfortunately, the latter representation proved false: when I arrived at the jail,
the shared, oral thermometer was still in use. The government has spoken to ECCF
officials, who told the government that the use of an oral thermometer was a lapse in the
        Case 1:20-cr-00135-JMF Document 156 Filed 06/26/20 Page 2 of 3
Hon. Jesse M. Furman
United States v. Delaguila
June 25, 2020
Page 2

governing policy that would be rectified immediately, and that going forward the policy
requiring exclusive use of a handheld forehead scanner that does not touch the individual
would be strictly enforced. In addition, I have identified an individual who is willing to
enter the jail to review discovery with my client and I have applied by eVoucher for
authorization to retain her. If ECCF continues to allow the kind of visit I had last week, it
will substantially ameliorate the concerns I raised about discovery review.

        Other matters. ECCF has made several other representations about improvements
it will make to attorney-client communications. For example, ECCF told me that I can
have phone calls of up to one- and one-half hours. ECCF has also represented that it is
establishing capabilities for video connections with attorney’s offices like those presently
used at the MCC and MDC, but this too remains a work in progress.

        Because many of ECCF’s promises remain aspirational – including
videoconferencing capabilities with either attorneys’ personal devices or a location in the
Southern District’s courthouse – and given ECCF’s track record of making misleading or
even outright false statements, I respectfully request that Mr. Delaguila’s application for
temporary release remain open for at least an additional 30 days and that another status
letter be due on or around July 28, 2020. The government consents to this request.
Hopefully, ECCF with keep its word and this application will become mooted.

       Finally, I told the Court at the end of the June 11 phone conference that I would
correct the record in this letter concerning representations by ECCF’s witness – who was
unannounced, unsworn, and not subject to cross examination – that were either false or
misleading. These troubling statements included representations about my interactions
with ECCF – such as denying ECCF’s continued use of the shared, oral thermometer –
and what I was told about the availability of visitations prior to filing this application.
Because ECCF is now taking actions that may moot this application, the parties do not
believe it is necessary to ask the Court to make findings at this time. I only note here that
had Ms. Gaccione been cross examined, it would have been established that she lacked
firsthand knowledge about any of the matters she addressed.

       For the foregoing reasons, and with the government’s consent, I respectfully
request that the Court order submission of another status letter on or around July 28,
2020, and leave Mr. Delaguila’s application for temporary release open through that time.
The government also requests adjournment of its responsive letter – presently due this
coming Monday – for a like period of time. We are available to answer any questions for
the Court.
        Case 1:20-cr-00135-JMF Document 156 Filed 06/26/20 Page 3 of 3
Hon. Jesse M. Furman
United States v. Delaguila
June 25, 2020
Page 3

      Thank you for your consideration.

                                                 Respectfully submitted,

                                                 /s/ Benjamin Silverman
                                                 Benjamin Silverman
                                                 Counsel for Michael Delaguila

cc: All counsel of record (by ECF)
    Michael Delaguila (by U.S. mail)


           The Court appreciates the efforts of counsel and the ECCF to work together to address the
           issues raised by Mr. Silverman in his original application. The application is GRANTED.
           The motion will remain open pending a status letter from Mr. Silverman no later than
           July 28, 2020, and a response from the Government no later than July 31, 2020.

           The Clerk of Court is directed to terminate ECF No. 154.

                                                       SO ORDERED.




                                                       June 26, 2020
